Title: Enclosure, 15 June 1789
From: Knox, Henry
To: Washington, George

 

War-Office June 15th 1789

(Number 1)
By information from Brigadier General Harmar the commanding Officer of the troops on the frontiers, it appears that several murders have been lately committed on the inhabitants by small parties of Indians probably from the Wabash Country.
Some of the said murders have been perpetrated on the south side of the Ohio, the inhabitants on the waters of that river are exceedingly alarmed for the extent of six or seven hundred miles along the same.
It is to be observed that the United States have not formed any treaties with the Wabash Indians—On the contrary since the conclusion of the War with Great Britain hostilities have almost constantly existed between the people of Kentuckey and the said Indians—The injuries and murders have been so reciprocal, that it would be a point of critical investigation to know on which side they have been the greatest.
Some of the inhabitants of Kentuckey during the year past roused by recent injuries made an incursion into the Wabash country, and possessing an equal aversion to all bearing the name of indians—they destroyed a number of peaceable Piankeshaws who prided themselves in their attachment to the United States.
Things being thus circumstanced it is greatly to be apprehended that hostilities may be so far extended as to involve the indian tribes with whom the United States have recently made treaties. It is well known how strong the passion for war exists in the mind of a young savage and how easily it may be inflamed so as to disregard every precept of the older and wiser part of the tribes who may have a more just opinion of the force of a treaty.
Hence it results that unless some decisive measures are immediately adopted to terminate those mutual hostilities, they will probably become general among all the indians north-west of the Ohio.
In examining the question how the disturbances on the frontiers are to be quieted two modes present themselves, by which

the object may be effected—The first of which is by raising an Army and extirpating the refractory tribes entirely—or 2dly By forming treaties of peace with them, in which their rights and limits should be explicitly defined and the treaties observed on the part of the United States with the most rigid justice by punishing the whites, who should violate the same.
In considering the first mode, an enquiry would arise whether under the existing circumstances of affairs, the United States have a clear right, consistently with the principles of justice and the laws of nature to proceed to the destruction or expulsion of the savages on the Wabash, supposing the force for that object easily attainable.
It is presumable that a nation solicitous of establishing its character on the broad basis of justice, would not only hestitate at, but reject every proposition to benefit itself by the injury of any neighbouring community, however contemptible and weak it might be either with respect to its manners or power.
When it shall be considered that the Indians derive their subsistence chiefly by hunting, and that according to fixed principles their population is in proportion to the facility with which they procure their food, it would most probably be found that the expulsion or destruction of the Indian tribes have nearly the same effect—for if they are removed from their usual hunting ground they must necessarily encroach on the hunting of another tribe, who will not suffer the encroachment with impunity—hence they destroy each other.
The Indians being the prior occupants possess the right of the Soil—It cannot be taken from them unless by their free consent, or by the right of Conquest in case of a just War—To dispossess them on any other principle would be a gross violation of the fundamental Laws of Nature and of that destributive justice which is the glory of a nation.
But if it should be decided on an abstract view of the question to be just, to remove by force the Wabash indians from the territory they occupy, the finances of the United States would not admit at present of the operation.
By the best and latest information it appears that on the Wabash and its communications there are from 1500 to 2000 Warriors, an expedition against them with the view of extirpating

them or destroying their towns, could not be undertaken with a probability of success with less than [an] Army of 2500 Men. The regular troops of the United States on the frontiers, are less than six hundred—of that number not more than four hundred could be collected from the Posts for the purpose of the expedition—To raise, pay, feed[,] arm and equip 1900 additional men with their necessary Officers for six months, and to provide every thing in the Hospital, and Quarter Master’s line would require the sum of two hundred thousand Dollars—A sum far exceeding the ability of the United States to advance consistently with a due regard to other indispensable objects.
Were the representations of the people of the frontiers, (who have imbibed the strongest prejudices against the Indians, perhaps in consequence of the murders of their dearest friends and connections,) only to be regarded, the circumstances before stated would not appear conclusive—an expedition, however inadequate must be undertaken.
But when the impartial mind of the public sits in judgment, it is necessary that the cause of the ignorant Indians should be heard as well as those who are more fortunately circumstanced—It well becomes the public to enquire before it punishes—to be influenced by reasons and the nature of things and not by its resentments.
It would be found on examination that both policy and justice unite in dictating the attempt of treating with the Wabash indians—For it would be unjust in the present confused state of injuries to make War on those tribes without having previously invited them to a treaty, in order amicably to adjust all differences—If they should afterwards persist in their depredations, the United States may with propriety inflict such punishment as they shall think proper.
But at present were the measure just, the Union could not command an army for coercion but at the expence of some great national object.
In case no treaty should be held, the events which are rising in rapid succession on the frontiers must be suffered to take their own course. Their progress and issue will deeply injure if not utterly destroy the interests and government of the United States in the western territory.

The estimates of the Governor of the western Territory herewith submitted will shew that in addition to the property already in his possession, a treaty with the Wabash Indians may be effected for the sum of 16,150 Dollars—If additional territory should be the object, it would require the further sum of  Dollars.
It is however to be remarked that it is very possible that this sum may not effect the object intended—It can be considered only as an experiment dictated by a regard to public justice, which ought in all cases to govern the conduct of a nation.
The United States having come into possession of sovereignty and an extensive territory, must unavoidably be subject to the expences of such a condition.
The time has arrived when it is highly expedient, that a liberal system of justice should be adopted for the various indian tribes within the limits of the United States.
By having recourse to the several indian treaties made by the authority of Congress since the conclusion of the War with Great Britain, excepting those made January 1789 at Fort-Harmar it would appear, that Congress were of opinion that the treaty of peace of 1783 absolutely invested them with the fee of all the indian lands within the limits of the United States—That they had the right to assign or retain such portions as they should judge proper.
But it is manifest from the representations of the confederated indians at the Huron Village in December 1786 that they entertained a different opinion, and that they were the only rightful proprietors of the soil—and it appears by the resolve of the 2d of July 1788, that Congress so far conformed to the idea as to appropriate a sum of money solely to the purpose of extinguishing the indian claims to Lands they had ceded to the United States and for obtaining regular conveyances of the same—This object was accordingly accomplished at the treaty of Fort Harmar in January 1789.
The principle of the indian right to lands they possess being thus conceded, the dignity and interest of the nation will be advanced by making it the basis of the future administration of justice towards the indian tribes.
The whole number of indian warriors south of the Ohio, and

east of the Mississipi may be estimated at 14,000—Those to the northward of the Ohio and to the southwourd of the Lakes at about 5000—In addition to these the old men, women and children may be estimated at three for one Warrior, the whole amounting to 76,000 souls.
It is highly probable that by a conciliatory system, the expence of managing the said indians and attaching them to the United States for the next ensuing period of fifty years may on average cost 15,000 dollars annually.
A system of coercion and oppression, pursued from time to time for the same period as the convenience of the United States might dictate, would probably amount to a much greater sum of money—But the blood and injustice which would stain the character of the nation, would be beyond all pecuniary calculation.
As the settlements of the whites shall approach near to the indian boundaries established by treaties, the game will be diminished and the lands being valuable to the indians only as hunting grounds, they will be willing to sell further tracts for small considerations—By the expiration therefore of the above period, it is most probable that the indians will by the invariable operation of the causes which have hitherto existed in their intercourse with the whites, be reduced to a very small number.
These general reflections have arisen on considering the particular case of the Wabash indians, respecting whom one observation more may be added.
The United States must soon possess the posts within their limits on the Lakes—This circumstance will either awe the Wabash Indians, or in case of their continuing refractory, enable the Union to operate against them with a much greater prospect of success than at present.
All which is humbly submitted to the President of the United States.

H. Knox

